Conviction is for aggravated assault, punishment being a fine of $25.00.
The state's attorney with this court urges that the statement of facts was filed too late, and that the record fails to show when the bills of exception were filed, if ever, in the trial court. The state's position is correct.
The trial term of court adjourned on the 22d day of November; appellant's motion for new trial being overruled the same day. Art. *Page 118
760 Cow. C. P., subdivision 5 fixes the time for filing statement of facts and bills of exception under such circumstances at thirty days, unless there be an extension of time which the record fails to show. The thirty days expired on the 22d day of December. The statement of facts was filed on the 23d day of December, one day too late. (See authorities collated under Art. 760, Vernon's Ann. Tex. C. C. P., Vol. 3.)
The transcript fails to show a filing of the bills of exception at any time. Of course, under such circumstances they cannot be considered. See Pendleton v. State, 26 S.W.2d 240
and authorities there cited. But even if filed in proper time they could not be appraised in the absence of the statement of facts.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.